        Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                    )
                                             )   Criminal No. 18-30001-WGY
       v.                                    )
                                             )
(6) DAPHNE MOORE,                            )
                                             )
      Defendant.                             )


               GOVERNMENT’S OPPOSITION TO DEFENDANT MOORE’S
                     MOTION TO SEVER (Docket Entry No. 322)

       The United States of America, by and through its attorneys, United States Attorney

Andrew E. Lelling and Assistant United States Attorney Katharine A. Wagner and Amy Harman

Burkart, respectfully requests that the Court deny defendant Daphne Moore’s Motion for Prompt

Trial at the end of March 2019 (Docket Entry No. (“DE”) 322, hereinafter, the “Motion”). This

is defendant Moore’s second motion to sever (see DE 275 and Order denying that Motion, DE

285) and the first such motion in which she raises the specter of prejudice to the defendant with

respect to Counts Twenty through Twenty-Three, which are firearms charges against co-

defendants Dinelson Dinzey and Nia Moore-Bush. The risk of prejudice claimed by defendant

Moore now, as it was in the prior motion to sever, is insufficient to warrant severance and two

separate trials involving the same witnesses, evidence, and a common set of facts.

                                           Background

               On December 20, 2018, a federal grand jury returned a twenty-four count

superseding indictment charging defendant Moore and seven co-defendant co-conspirators with

narcotics, money laundering, and firearms offenses relating to a two-year investigation into

narcotics and firearms trafficking between the Springfield, Massachusetts, and Barre, Vermont,

areas. (See DE 206.) Trial is currently set for June 10, 2019 with respect to defendants Moore
           Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 2 of 8



and Moore-Bush. The remaining defendants have either pleaded guilty, intend to plead guilty, or

are fugitive.

        The superseding indictment charging:

       Moore and Moore-Bush with one count of conspiracy to distribute heroin, cocaine, and
        cocaine base, in violation of 21 U.S.C. § 846 (Count One);

       Moore and Moore-Bush with one count of distribution and possession with the intent to
        distribute heroin, cocaine, and cocaine base on November 17, 2017, and aiding and
        abetting such an offense, pursuant to 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count
        Three);

       Moore-Bush with additional counts of distribution and possession with the intent to
        distribute heroin, cocaine, and cocaine base (Counts Two, Four through Six);

       Moore and Moore-Bush with one count of conspiracy to launder drug proceeds, in
        violation of 18 U.S.C. § 1956(h) (Count Eight);

       Moore and Moore-Bush with six counts of laundering drug proceeds, and aiding and
        abetting such an offense, pursuant to 18 U.S.C. §§ 1956(a)(1) and 2 (Counts Fourteen
        through Nineteen);

       Moore-Bush with an additional count of money laundering conspiracy and money-
        laundering counts (Counts Seven and Eleven);

       Moore-Bush with conspiracy to engage in unlicensed dealing of firearms, in violation of
        18 U.S.C. § 371;

       Moore-Bush with engaging in unlicensed dealing of firearms, in violation of 18 U.S.C.
        § 922(a)(1);

       Moore-Bush with aiding and abetting possession of a firearm by a convicted felon, in
        violation of 18 U.S.C. § 922(g)(1); and

       Moore with one count of making three false statements to federal law enforcement
        agents, pursuant to 18 U.S.C. § 1001 (Count Twenty-Four).

(See DE 206.) The last count, Count Twenty-Four, is the only count charging defendant Moore

alone and false statements relating to defendant Moore’s knowledge of her co-defendants’

actions.

        The superseding indictment arose from a two-year investigation by the Bureau of


                                                2
        Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 3 of 8



Alcohol, Tobacco, Firearms, and Explosives (“ATF”), Internal Revenue Service Criminal

Investigations (“IRS CI”), the Vermont State Police, the Massachusetts State Police, and local

Vermont law enforcement agencies into the drug, firearms, and money laundering activities of

co-defendants Moore-Bush, Dinzey, and their co-conspirators, including defendant Moore. The

investigation included two consensually recorded firearms deals in which an ATF cooperating

witness purchased firearms from Moore-Bush and Dinzey and two months of court-authorized

Title III interception of oral and text communications occurring over phones used by co-

defendants Moore-Bush and Dinzey. Intercepted calls that the government intends to use at trial

to prove the charges against both Moore and Moore-Bush include dozens of calls in which

defendant Moore participated and/or was the subject of co-conspirators’ communications in

furtherance of the charged conspiracies.

       The witnesses that the government intends to call in its case in chief to prove both the

charges against Moore and Moore-Bush together and the firearms charges that defendant Moore

seeks to sever in her Motion are similarly co-extensive. The government intends to call

witnesses who distributed drugs as part of the conspiracy charged against Moore and Moore-

Bush in Count One and who will also testify that (1) Moore-Bush asked them to obtain firearms

in Vermont so that she could sell them in Massachusetts and/or (2) that they occasionally took

firearms as payment for drugs and then provided those firearms to Moore-Bush or Dinzey.

Likewise, the government intends to call a witness who will testify that he regularly purchased

drugs from Moore-Bush and her co-conspirators in Vermont and once provided a firearm as

collateral for drugs to “Pops,” who he knew as Moore-Bush’s father or step-father and who he

knew distributed drugs for Moore-Bush and Dinzey. Additionally, the ATF cooperating witness

who purchased firearms from Moore-Bush and Dinzey also engaged in recorded conversations



                                                3
         Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 4 of 8



with Moore-Bush and Dinzey about their firearms and drug activities, including acquiring and

transporting drugs from Springfield to Vermont to distribute and acquiring and transporting

firearms from Vermont to sell in Springfield. The government further intends to introduce

evidence that ATF conducted firearms traces on the firearms that Moore-Bush and Dinzey sold

to the cooperating witness and discovered that those firearms were previously sold in Vermont or

New Hampshire.

                                             Argument

       A. Relevant Law

       Federal Rule of Criminal Procedure 8(b) provides that an indictment “may charge 2 or

more defendants if they are alleged to have participated in the same act or transaction, or in the

same series of acts or transactions, constituting an offense or offenses.” Fed. R. Crim. P.

8(b). Defendant Moore does not—nor could she—argue that she is not properly joined to the

superseding indictment that charges her and seven others with various conspiracy and related

substantive charges.

       “The general rule is that defendants who are properly joined in an indictment should be

tried together.” United States v. Floyd, 740 F.3d 22, 36 (1st Cir. 2014) (citing United States v.

O’Bryant, 998 F.2d 21, 25 (1st Cir. 1993)); see also Zafiro v. United States, 506 U.S. 534, 537

(1993) (“There is a preference in the federal system for joint trials of defendants who are indicted

together.”). This “general rule” is “to prevent inconsistent verdicts and to conserve judicial and

prosecutorial resources.” United States v. Rodriguez-Reyes, 714 F.3d 1, 17 (1st Cir. 2013)

(citation and quotation marks omitted); see also O’Bryant, 998 F.2d at 25 (same). Moreover,

“[t]his [general] rule has special force in conspiracy cases, in which the severance of

coconspirators' trials ‘will rarely, if ever, be required.’” O’Bryant, 998 F.2d at 25 (quoting



                                                 4
         Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 5 of 8



United States v. Flores-Rivera, 56 F.3d 219, 325 (1st Cir. 1995)); see also United States v.

Saunders, 553 F.3d 81, 85 (1st Cir. 2009) (“The preference for a joint trial is particularly strong

where the charge is conspiracy.”).

       Where, as here, defendants are properly joined in a single indictment, see Fed. R. Crim.

P. 8(b), the Court has discretion to sever those defendants “[i]f the joinder of offenses or

defendants in an indictment . . . appears to prejudice a defendant or the government,” Fed. R.

Crim. P. 14(a). Under Rule 14, however, the defendant bears a heavy burden in demonstrating

that the risk of prejudice asserted outweighs the strong presumption that properly joined

defendants should be tried together. See O’Bryant, 998 F.2d at 25 (“[W]hen multiple defendants

are named in a single indictment, a defendant who seeks a separate trial can ordinarily succeed in

obtaining one only by making a strong showing of evident prejudice.”) (citations omitted). The

First Circuit has recognized that this “hurdle is intentionally high” because “Supreme Court

precedent instructs that ‘a district court should grant a severance under Rule 14 only if there is a

serious risk that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence.’” Id. (quoting Zafiro,

506 U.S. at 539).

       For the foregoing reasons, courts reviewing a motion to sever must balance the asserted

risk of prejudice to the defendant with the strong presumption of joined trials in conspiracy

cases, including the expenditure of judicial and prosecutorial resources required to essentially try

the same case twice. See, e.g., United States v. Brissette, Case No. 16-cr-10137-LTS, 2018 WL

1093500, at *6 (D. Mass. Feb. 28, 2018) (finding that “none of the reasons [the defendant] cites

as grounds for his motion persuade the Court that it should exercise its discretion to require

separate (and, largely, duplicative) trials)”); United States v. Martinez, Case No. 11-cr-10195-



                                                  5
         Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 6 of 8



RWZ, 2013 WL 49767, at *4 (D. Mass. Jan. 2, 2013) (declining a motion to sever because “the

risk is not sufficiently serious to justify two separate trials”).

        B. The Defendant’s Claimed Prejudice Is Insufficient to Overcome the General Rule
           That Properly Joined Defendants Be Tried Together

        Defendant Moore appears to argue that she would be prejudiced by introduction at trial of

any evidence of firearms and contends without elaboration that a limiting instruction could not

cure any resulting prejudice. However, the evidence supporting the charges against defendant

Moore and the firearms charges against Moore-Bush are largely the same. See United States v.

Soto-Beniquez, 356 F.3d 1, 30 (1st Cir. 2003) (“Because conspiracy cases often involve evidence

that is admissible against all members of the conspiracy, ‘in the context of conspiracy, severance

will rarely, if ever, be required.’”) (citation omitted). Severance here therefore would result in

the unwarranted duplication of judicial, prosecutorial, and jury resources. See Rodriguez-Reyes,

714 F.3d at 17. Consequently, the proposed severance would greatly prejudice the government’s

ability to prosecute defendant Moore and her co-defendants.

        As described above, either bifurcation of the firearms charges or severance of the two

defendants would result in substantial repetition of evidence and witnesses. Accordingly, trying

defendants Moore and Moore-Bush separately or trying the firearms charges after asking the jury

to consider the other charges would require the government to call the same witnesses and

provide largely the same testimony. Indeed, the number of witnesses required only for the

firearms charges is likely only two: the government would call an ATF interstate nexus expert

who would also testify that the firearms and ammunition traveled in interstate commerce and that

the firearms had been traced to licensed firearms dealers in Vermont and New Hampshire, and a

custodian from the Hampden County Sheriff’s Office to enter a jail call.

        In light of the significant redundancy and repetition required by severing the firearms


                                                    6
        Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 7 of 8



charges, defendant has failed to make a “strong showing of evident prejudice.” Zafiro , 506 U.S.

at 539; O’Bryant, 998 F.2d at 25. The government does not intend to introduce evidence or

argue that defendant Moore knew of or was involved in the firearms activity. In fact, the

evidence will show that Moore-Bush took steps to conceal her firearms dealing from her mother.

Accordingly, with the addition of a strong limiting instruction by the Court, there is no likelihood

that the jury will be confused as to defendant Moore’s involvement in the charged firearms

conduct or that evidence of that activity would taint the jury as to defendant Moore.

                                            Conclusion

       For the foregoing reasons, defendant Moore has failed to demonstrate a risk of prejudice

sufficient to outweigh the general presumption of jointly held trials in conspiracy cases.

Accordingly, the defendant has failed to meet her burden under Rule 14, Zafiro, and First Circuit

precedent, and the Motion should be denied.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              UNITED STATES ATTORNEY

                                              /s/ Katharine A. Wagner
                                              KATHARINE A. WAGNER
                                              AMY HARMAN BURKART
                                              Assistant United States Attorneys

                                              Counsel for the United States


Submitted: May 6, 2019




                                                 7
        Case 3:18-cr-30001-WGY Document 366 Filed 05/06/19 Page 8 of 8



                                       Certificate of Service


May 6, 2019

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                      By:     /s/ Katharine A. Wagner
                                              KATHARINE A. WAGNER
                                              Assistant United States Attorney




                                                 8
